UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4941


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN SYLVESTER WALKER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cr-00290-JKB-1)


Submitted:   October 30, 2014             Decided:   November 7, 2014


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven H. Levin, Sarah F. Lacey, LEVIN & CURLETT LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Michael C. Hanlon, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen Sylvester Walker, Jr., was convicted by a jury

of    possessing    a    firearm    and       ammunition     after    having       been

convicted of a felony, 18 U.S.C. § 922(g) (2012), and sentenced

to 293 months’ imprisonment.          He appeals, challenging the denial

of his motion to suppress.

              Construing the facts in the light most favorable to

the Government, United States v. Black, 707 F.3d 531, 534 (4th

Cir. 2013), the evidence before the district court established

the following.      At approximately 2:00 a.m. on January 30, 2011,

Baltimore     County    Police    Sergeant      James    MacNeil     was    on   duty,

monitoring the Cheers Bar and Grill as it closed for the night.

According to MacNeil, the area had a history of violent crime,

including     shootings.        MacNeil       received   a   call    from    the    911

dispatcher for a “man with a gun at the Denny’s” -- a restaurant

located in the same shopping center as the Cheers Bar and Grill.

As    MacNeil   exited    his    vehicle,       he   encountered      two    men    who

simultaneously pointed to Walker and said “That’s the guy with

the   gun.”     MacNeil    then    approached        Walker,   drew    his   service

weapon, and ordered Walker to the ground.                  Instead of complying,

Walker attempted to move out of view, between two cars in the

parking lot.       After other officers arrived on the scene, Walker

eventually complied and a .45 caliber semi-automatic pistol was

removed from the front of Walker’s pants waistband.

                                          2
            Walker moved to suppress, arguing that his arrest and

the     seizure      of    his     property           were     made      without     reasonable

suspicion      or    probable      cause.             After    a   hearing,     the    district

court denied the motion, finding that both the initial stop and

subsequent taking of the gun were lawful.

            We       review      the        district          court’s      factual     findings

regarding      the    motion       to       suppress      for      clear     error,     and    the

court’s    legal       conclusions           de   novo.            See     United     States    v.

Burgess, 684 F.3d 445, 452 (4th Cir. 2012).                                 When, as here, a

motion    to     suppress        has    been      denied,          this    court     views     the

evidence       presented         in     the       light        most       favorable     to     the

Government.         Black, 707 F.3d at 534.

            Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

has     reasonable        suspicion          based      on     articulable      facts        “that

criminal    activity        ‘may       be    afoot’ . . . .”               United     States    v.

Arvizu,    534 U.S. 266,       273    (2002)         (quoting      United     States    v.

Sokolow, 490 U.S. 1, 7 (1989)).                          Whether there is reasonable

suspicion to justify the stop depends on the totality of the

circumstances, including the information known to the officer

and any reasonable inferences to be drawn at the time of the

stop.     See id. at 273-74; United States v. Foster, 634 F.3d 243,

246 (4th Cir. 2011).              The reasonable suspicion determination is

a “commonsensical proposition,” and deference should be accorded

                                                  3
to    police    officers’      determinations        based     on     their    practical

experience and training.               United States v. Foreman, 369 F.3d
776, 782 (4th Cir. 2004).

               Walker argues that the officers lacked a reasonable

articulable suspicion because they only “received tips from two

anonymous bystanders pointing in the direction of Mr. Walker and

stating that he had a gun.”                      However, we have distinguished

face-to-face encounters from anonymous tips in the context of

the Fourth Amendment.              See United States v. Christmas, 222 F.3d
141, 144-45 (4th Cir. 2000) (noting that “unlike the anonymous

tipster, a witness who directly approaches a police officer can

also be held accountable for false statements”).                         We find that

the   officers       here    had    ample    reasonable      articulable       suspicion

that Walker was committing a crime based on the totality of the

circumstances—an area known for violent criminal activity; a 911

call that a man had a gun at Denny’s; two bystanders pointing to

Walker   and     stating      that    he     was   the   one    with    the    gun;    and

Walker’s       initial      evasive   behavior.          Therefore,      the   district

court properly concluded that the initial stop was proper.

               The   court     also   properly       found     that    the    search    of

Walker’s person was lawful.                 “[I]f the officer has a reasonable

fear for his own and others’ safety based on an articulable

suspicion that the suspect may be armed and presently dangerous,

the officer may conduct a protective search of, i.e., frisk, the

                                             4
outer layers of the suspect’s clothing for weapons.”      United

States v. Holmes, 376 F.3d 270, 275 (4th Cir. 2004) (internal

quotation marks omitted).

          Accordingly, we affirm the denial of Walker’s motion

to suppress and affirm his conviction.     We dispense with oral

argument because the facts and legal contentions are adequately

addressed in the materials before and this court and argument

would not aid in the decisional process.



                                                        AFFIRMED




                                5